Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In Claim 1, line 10 replace ‘a notation form’ with --the notation form--

In Claim 6, line 10 replace ‘a notation form’ with --the notation form--

In Claim 11, line 11 replace ‘a notation form’ with --the notation form--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention is directed to “ACQUIRING ITEM VALUES FROM PRINTERS BASED ON 
In response to the Office Action mailed on 11/5/2020, Applicant’s request in view of the amendments/arguments have been reviewed and respectfully considered. In view of the remarks and amendments [See Applicant’s Arguments: page 9, 2nd paragraph to page 10, 4th paragraph], independent claims 1, 6 and 11 are allowed for at least the reasons followed:
Nishizawa in view of Yoshizawa, Schloter and further in view of the prior art searched and/or cited including Thomas does not teach nor render obvious the combination of limitations including “An information processing apparatus to which a control apparatus and a printer configured to print settlement information and issue a receipt are connectable, comprising a processor configured to acquire text data of the settlement information from the printer, transmit an HTML file to the control apparatus, the HTML file causing a user interface to be displayed at the control apparatus, wherein the user interface comprises at least one of the following fields associated with notation form(s): (1) a currency symbol field, (2) a decimal separator field, or (3) a grouping separator field, and each of the field(s) is configured to receive a user input of a setting related to a notation form of item values, receive the user input of the setting related to the notation form of item value from the control apparatus via the user interface, based on the received setting, acquire an item value of an item contained in the settlement information from the text data” as recited in independent claim 1 [similar method claim 6 and program claim 11].
Dependent claims 2-5, 7-10 and 12-15 are allowed for being dependent on allowable independent claims 1, 6 and 11, respectively.
Therefore, claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954.  The examiner can normally be reached on M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677